DETAILED ACTION
The following Office action concerns Patent Application Number 16/481,104.  Claims 1-4, 6-8, 10-15 are pending in the application.  
The applicant’s amendment filed June 22, 2022 has been entered.
The restriction requirement as to claims 10-15 is withdrawn and the claims are rejoined for examination.
Reasons for Allowance
Claims 1-4, 6-8, 10-15 are allowable over the closest prior art of Nishida et al (JP H1152600).  Nishida et al teaches that a dialkylzinc is added to a solution of sec-butanol and diketone.  The applicant has presented a declaration showing that sec-butanol reacts with diethyl zinc which removes it from the solution.  Therefore, sec-butanol affects the basic and novel characteristics of the claimed solution, which is inconsistent with the claim term “consisting essentially of.”   
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        July 6, 2022